DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 08-09-2022. As directed, claims 1, 3-5, and 7-15 have been amended, claims 2, 6, and 16-17 have been canceled, and claims 19-24 have been added. Thus, claims 1, 3-5, 7-15, and 18-24 are presently pending. 

Response to Amendment
Applicant has amended the numbering of claims 6-16 to address a minor informality in the numbering system employed. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 1 and 11 to address antecedent basis issues within the claims. The rejections of claims 1-17 under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant argues (see Remarks as filed page 9 through the first paragraph of page 10) that Yeow, previously relied on to anticipate claim 1, fails to sufficiently anticipate newly amended language of claim 1 including “the first soft compliant actuator and the second soft compliant actuator do not impair flexion of the wrist of a wearer” and “the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator” Regarding the limitation of impairment of flexion of the wearer’s wrist, Examiner respectfully disagrees. Yeow indicates that the device is to aid a user in achieving activities of daily living while the device is in use (see paragraphs 2 and 35 of Yeow), and given that activities of daily living necessarily require the flexion of the wrist, while Applicant alleges that Figure 5 of Yeow shows the air source connection would impair wrist flexion, Yeow’s admitted use of the device indicates that the user’s wrist would be allowed to flex in order to carry out the recited activities. Regarding the limitations stating that the glove is donned and doffed in under 10 seconds, the YouTube video entitled “Compression Techniques for Edema: Edema Glove” will be employed hereinbelow to show that a glove to be donned and doffed by pulling on and off can be put on and taken off within a ten second period of time.
Applicant argues (see second paragraph of page 10 of the Remarks as filed) that claims 3, 5, and 8 are patentably distinct over the art of record because of the deficiencies noted with respect to Yeow in claim 1. Hereinbelow, a new ground of rejection is submitted to address the amended limitations of claim 1, and thus claims 3, 5, and 8 are obvious over the combination to be employed.
Applicant argues (see Remarks as filed pages 10-11 item A) that Moaddeb, used to reject claims 4 and 10 fails to cure the deficiencies of Yeow, and thus claims 4 and 10 are patentably distinct over the prior art of record. Hereinbelow, a new ground of rejection is submitted to address the amended limitations of claim 1, and thus claims 4 and 10 are obvious over the combination to be employed.
Applicant argues (see Remarks as filed pages 11-12 item B) that Galloway, used to reject claim 7 fails to cure the deficiencies of Yeow, and thus claim 7 is patentably distinct over the prior art of record. Hereinbelow, a new ground of rejection is submitted to address the amended limitations of claim 1, and thus claim 7 is obvious over the combination to be employed.
Applicant argues (see Remarks as filed pages 12-13 item C) that Walsh, used to reject claim 9 fails to cure the deficiencies of Yeow, and thus claim 9 is patentably distinct over the prior art of record. Hereinbelow, a new ground of rejection is submitted to address the amended limitations of claim 1, and thus claim 9 is obvious over the combination to be employed.
Applicant argues (see Remarks as filed pages 13-15 items D and 1-2) that Yeow and Moaddeb, used to reject claims 11-16 fails to cure the deficiencies of Yeow as discussed with respect to claim 1, and thus claims 11-16 are patentably distinct over the prior art of record. Hereinbelow, a new ground of rejection is submitted to address the amended limitations of claim 11, and thus claims 12-16 are obvious over the combination to be employed.
Applicant argues (see Remarks as filed page 15 item VII) that new claims 18-24 are patentably distinct for the same reasons as claims 1 and 11. Hereinbelow, a new ground of rejection is submitted to address the amended limitations of claim 18, and thus claims 19-24 are obvious over the combination to be employed.

Claim Objections
Claim 4 is objected to because of the following informalities:  
-Lines 8-9 recite “the patient” which has not been previously introduced. Examiner suggests amending the limitation to read “a patient” for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-15, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 20 and 22 each recite the phrase “can be” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or are an optional feature.  See MPEP § 2173.05(d).
Claims 3-5, 7-10, and 18-21 are rejected by virtue of their dependency on claim 1.
Regarding claim 11, lines 11 and 12 each recite the phrase “can be” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or are an optional feature.  See MPEP § 2173.05(d).
Claims 12-15 are rejected by virtue of their dependency on claim 11.
Regarding claim 22, lines 22 and 24 each recite the phrase “can be” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or are an optional feature.  See MPEP § 2173.05(d).
Claims 23-24 are rejected by virtue of their dependency on claim 22.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the soft actuators “are removably coupled to the glove” which is also stated in claim 1 (“can be uncoupled from the glove).  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 3, 5, 7-8, 10-15, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), Galloway (US 2019/0015233), and “Compression Techniques for Edema: Edema Glove”.
Regarding claim 1, Yeow discloses a compression sleeve wrist tremor stabilization system (soft robotics glove 606; Figs. 6A-B; paragraph 48, lines 1-10; paragraph 35, lines 1-5 describe the use if the glove to aid in hand flexion/extension, and lines 9-12 describe the use of such devices in patients with Parkinson’s disease, known to include uncontrollable tremors in the patient’s body) comprising: 
a first soft compliant actuator (600, 602; paragraph 48, lines 1-10; see annotated Fig. 6B below) coupled to a glove (604) and disposed at an underside of a wrist (see annotated Fig. 6B below); 
a second soft compliant actuator (600, 602; paragraph 48, lines 1-10; see annotated Fig. 6B below) coupled to the glove (604) and disposed over a thenar eminence muscle group (see annotated Fig. 6B below); 
the first soft compliant actuator (600, 602) and the second soft compliant actuator (600, 602) do not impair flexion of the wrist of a wearer (see paragraphs 2 and 35, Yeow indicates the device is to support activities of daily living for a wearer, thus wrist flexion would be required to perform such activities).

    PNG
    media_image1.png
    668
    582
    media_image1.png
    Greyscale

While Yeow indicates that the device can be used in assistance of patient’s with Parkinson’s (see paragraph 35), known to cause tremors, Yeow fails to disclose:
a microprocessor;
an accelerometer in electronic communication with the microprocessor;
a pressure transducer in electronic communication with the microprocessor;
a compressor in electronic communication with the microprocessor;
wherein, responsive to a detection of a wrist tremor via the accelerometer, the microprocessor transmits an instruction to the compressor to at least partially inflate at least one of the first soft compliant actuator or the second soft compliant actuator thereby providing (1) a force counter to the wrist tremor and (2) a point of reference for a patient suffering from a co-ordination disorder, the first soft compliant actuator and the second soft compliant actuator can be uncoupled from the glove; 
and the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, Moaddeb teaches a system (10; Fig. 2) for controlling the effects of tremors (see Title) including:
a microprocessor (32) (paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor);
an accelerometer (28) in electronic communication with the microprocessor (32) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)” and “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”);
a pressure transducer (28) in electronic communication with the microprocessor (paragraph 36: “In some embodiments, the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor), and may further comprise a piezoelectric accelerometer, a piezoresistive accelerometer, or a capacitive accelerometer. In some embodiments, the sensor 28 may comprise a gyroscope. The gyroscope may be configured to measure angular velocity (e.g., of the limb during tremor). In some embodiments, the sensor 28 may comprise an electrogoniometer configured to provide a signal related to angle (e.g., elbow joint angle) over time. In some embodiments, the sensor 28 may comprise a force gauge or strain gauge. In some embodiments, the sensor 28 may comprise an electromyography (EMG) sensor. In some embodiments, the sensor 28 may comprise two or more different types of sensors, such as those previously described.”);
a compressor (36) in electronic communication with the microprocessor (32) and in pneumatic communication with an actuator (36) (paragraph 36: “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”);
wherein, responsive to a detection of a wrist tremor via the accelerometer (28), the microprocessor (32) transmits an instruction to the compressor (36) to at least partially inflate at a first soft compliant actuator (22) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand” and paragraph 37: “Turning to FIG. 6, the user 42 experiences a tremor (bi-directional displacement arrow 50) caused at least partially by involuntary activity 46 of one or more muscles 52 in the vicinity of the sensor 28. The sensor 28 outputs a signal 48 proportional to the activity 46, and the signal 48 is received by the controller 32 (e.g., via a conductor 47). In some embodiments, wherein the sensor 28 comprises a piezoelectric sensor, the sensor 28 may output a signal 48 of between about 0.1 milliVolt and about 10 Volts when responding to displacement caused by the shaking of a limb. In FIG. 7, the controller 32 commands the actuator 36 to expand the inflatable cuff 22 against the wrist 38 of the user 42. The controller 32 may command the actuator 36 to expand the inflatable cuff 22 at least partially based upon data received via the signal 48 from the sensor 28.”). Moaddeb further indicates that the expansion of the inflatable member supplies pressure to the limb to effect a tremor (paragraph 36: “the inflatable cuff 22 may apply a sufficient pressure on the limb to create an effect or to optimize an effect”).
Therefore, given that Yeow discloses that the wearable compression sleeve device with first and second soft compliant actuators can be useful to a patient with Parkinson’s disease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yeow device to include a microprocessor, and an accelerometer, and to electrically couple the microprocessor, the accelerometer, and the compressor of the device in order to detect a tremor, communicate the detection to the microprocessor, and then at least partially inflate the actuators in response to the detected tremor, as taught by Moaddeb, in order to provide a counterforce to effect the limb experiencing the tremor.
Thus, currently modified Yeow further provides (1) a force counter to the wrist tremor (i.e. when inflation of the soft compliant actuators at the palmar side of the glove of Yeow are actuated based on the sensed tremor from the microprocessor of Moaddeb) and (2) a point of reference for a patient suffering from a co-ordination disorder (i.e. the palmar actuators of Yeow rest against the patient’s wrist providing a point of reference).
Modified Yeow fails to disclose that the first soft compliant actuator and the second soft compliant actuator can be uncoupled from the glove; 
and the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, Galloway teaches a system of actuators (10) in a glove (62) wherein the actuators (10) are removable attached to the glove (62) (paragraph 139, lines 1-6). Galloway further indicates that this is advantageous so that individual actuators can be replaced, and so that the entire glove does not require displacement if a single actuator fails (paragraph 139, li8nes 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Yeow to include the capability of removing the first and second soft compliant actuators, as taught by Galloway, in order to replace individual actuators as needed rather than requiring replacement of the entire glove.
Further modified Yeow fails to disclose that the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, in the video “Compression Techniques for Edema: Edema Glove”, a glove is shown being both donned and doffed in under 10 seconds (see following screen captures from the video complete with time stamps, the glove is donned in about 6 seconds, doffing occurs in about 2 seconds).

    PNG
    media_image2.png
    660
    1036
    media_image2.png
    Greyscale

First screen capture of donning of the glove

    PNG
    media_image3.png
    663
    1051
    media_image3.png
    Greyscale

Second screen capture of donning of the glove

    PNG
    media_image4.png
    661
    1051
    media_image4.png
    Greyscale

Third screen capture of donning of the glove

    PNG
    media_image5.png
    667
    1047
    media_image5.png
    Greyscale

Fourth screen capture of donning of the glove

    PNG
    media_image6.png
    666
    1039
    media_image6.png
    Greyscale

First screen capture of doffing of the glove	

    PNG
    media_image7.png
    667
    1045
    media_image7.png
    Greyscale

Second screen capture of doffing of the glove

    PNG
    media_image8.png
    666
    1042
    media_image8.png
    Greyscale

Third screen capture of doffing of the glove
     Given that the glove illustrated in Figures 5 and 6 of Yeow appear to be a pull-on type glove, and that the video “Compression Techniques for Edema: Edema Glove” shows a pull-on/pull-off type glove, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the glove of modified Yeow could be donned and doffed in under 10 seconds, as taught by “Compression Techniques for Edema: Edema Glove”, with the soft actuators attached in order to provide a user with a quickly donned and doffed therapeutic glove.
Regarding claim 3, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Yeow further discloses wherein the first soft compliant actuator (600, 602) comprises a pneunet (paragraph 48, lines 1-4; Fig. 6B).  
Regarding claim 5, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Yeow further discloses wherein the glove (604) comprises a stretchable material (paragraph 47, lines 11-14 describe the use of stretchable materials such as lycra and elastane in an analogous glove 504).  
Regarding claim 7, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Modified Yeow further discloses wherein the first soft compliant actuator (600, 602 of Yeow) and the second soft compliant actuator (600, 602 of Yeow) are removably coupled to the glove (604) (paragraph 139, lines 1-6 of Galloway).  
Regarding claim 8, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Yeow further discloses wherein the first soft compliant actuator (600, 602) comprises silicone rubber (paragraph 38, lines 1-4 indicate that the actuators comprise silicone rubber).
Regarding claim 10, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 2, as discussed above.
	Currently modified Yeow fails to disclose a wireless communication system configured to transmit operational information regarding the system to a remote computer system.
	However, Moaddeb further teaches a wireless communication system configured to transmit operational information regarding the system to a remote computer system (193) (paragraph 46: “Connectivity to the application 189 may be accomplished using one of several wireless technologies such as Bluetooth or wifi”). Moaddeb further indicates that the transducer allows for control of the device remotely (paragraph 46” “The external device 193 may include an application (App) 189 that allows the users to control and modify the operation of the wearable tremor control system 100.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Yeow to include a wireless communication system capable of transmitting information to a remote computer system for the purpose of remotely controlling the device operation.
Regarding claim 11, Yeow discloses a method for reducing the disabilities caused by Parkinson’s disease (paragraph 35, lines 7-12, Parkinson’s is known to cause tremors), the method comprising:
inflating, by a compressor (“air source of Figure 5) (paragraph 47 indicates that reference numeral 506 indicates dedicated air inlets for each finger, and as seen in Figure 5, these inlets are shown as connected to an air source; Fig. 6B further indicates pneumatic channels 602 extending along the palm of the glove and comprising air inlets towards the bottom of the glove; given that paragraph 48 discusses the inflation and deflation of these channels, it is understood that an air source, similar to that shown in Figure 5, is attached to these inlets), at least one of a first soft compliant actuator (600,602; paragraph 48, lines 1-10; see annotated Fig. 6B below) attached to a glove (604) and disposed at the underside of the wrist (see annotated Fig. 6B below), 
or a second soft compliant actuator (600,602; paragraph 48, lines 1-10; see annotated Fig. 6B below) attached to the glove (604) and disposed over the thenar eminence muscle group (see annotated Fig. 6B below); 
the first soft compliant actuator (600, 602) and the second soft compliant actuator (600, 602) do not impair flexion of the wrist of a wearer (see paragraphs 2 and 35, Yeow indicates the device is to support activities of daily living for a wearer, thus wrist flexion would be required to perform such activities).

    PNG
    media_image1.png
    668
    582
    media_image1.png
    Greyscale

Annotated Figure 6B demonstrating the placement of the soft compliant actuators at the underside of the wrist and at the thenar eminence.
While Yeow indicates that the device can be used in assistance of patient’s with Parkinson’s (see paragraph 35), known to cause tremors, Yeow fails to disclose that the inflation is responsive to a detection of a wrist tremor via an accelerometer and a pressure transducer, the inflating providing (1) a force counter to the wrist tremor and (2) a point of reference for a patient suffering from a co-ordination disorder, the first soft compliant actuator and the second soft compliant actuator can be uncoupled from the glove; 
and the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, Moaddeb teaches a system (10; Fig. 2) for controlling the effects of tremors (see Title) including:
a microprocessor (32) (paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor);
an accelerometer (28) and a pressure transducer (28) (paragraph 36: “In some embodiments, the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor), and may further comprise a piezoelectric accelerometer, a piezoresistive accelerometer, or a capacitive accelerometer. In some embodiments, the sensor 28 may comprise a gyroscope. The gyroscope may be configured to measure angular velocity (e.g., of the limb during tremor). In some embodiments, the sensor 28 may comprise an electrogoniometer configured to provide a signal related to angle (e.g., elbow joint angle) over time. In some embodiments, the sensor 28 may comprise a force gauge or strain gauge. In some embodiments, the sensor 28 may comprise an electromyography (EMG) sensor. In some embodiments, the sensor 28 may comprise two or more different types of sensors, such as those previously described.”) in electronic communication with the microprocessor (32) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)” and “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”);
a compressor (36) in electronic communication with the microprocessor (32) and in pneumatic communication with an actuator (36) (paragraph 36: “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”);
wherein, responsive to a detection of a wrist tremor via the accelerometer (28), the microprocessor (32) transmits an instruction to the compressor (36) to at least partially inflate at a first soft compliant actuator (22) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand” and paragraph 37: “Turning to FIG. 6, the user 42 experiences a tremor (bi-directional displacement arrow 50) caused at least partially by involuntary activity 46 of one or more muscles 52 in the vicinity of the sensor 28. The sensor 28 outputs a signal 48 proportional to the activity 46, and the signal 48 is received by the controller 32 (e.g., via a conductor 47). In some embodiments, wherein the sensor 28 comprises a piezoelectric sensor, the sensor 28 may output a signal 48 of between about 0.1 milliVolt and about 10 Volts when responding to displacement caused by the shaking of a limb. In FIG. 7, the controller 32 commands the actuator 36 to expand the inflatable cuff 22 against the wrist 38 of the user 42. The controller 32 may command the actuator 36 to expand the inflatable cuff 22 at least partially based upon data received via the signal 48 from the sensor 28.”). Moaddeb further indicates that the expansion of the inflatable member supplies pressure to the limb to effect a tremor (paragraph 36: “the inflatable cuff 22 may apply a sufficient pressure on the limb to create an effect or to optimize an effect”).
Therefore, given that Yeow discloses that the wearable compression sleeve device with first and second soft compliant actuators can be useful to a patient with Parkinson’s disease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Yeow to include a microprocessor, and an accelerometer, and to electrically couple the microprocessor, the accelerometer, and the compressor of the device in order to detect a tremor, communicate the detection to the microprocessor, and then inflate the actuators in response to the detected tremor, as taught by Moaddeb, in order to provide a counterforce to effect the limb experiencing the tremor.
Thus, currently modified Yeow further provides (1) a force counter to the wrist tremor (i.e. when inflation of the soft compliant actuators at the palmar side of the glove of Yeow are actuated based on the sensed tremor from the microprocessor of Moaddeb) and (2) a point of reference for a patient suffering from a co-ordination disorder (i.e. the palmar actuators of Yeow rest against the patient’s wrist providing a point of reference).
Modified Yeow fails to disclose that the first soft compliant actuator and the second soft compliant actuator can be uncoupled from the glove; 
and the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, Galloway teaches a system of actuators (10) in a glove (62) wherein the actuators (10) are removable attached to the glove (62) (paragraph 139, lines 1-6). Galloway further indicates that this is advantageous so that individual actuators can be replaced, and so that the entire glove does not require displacement if a single actuator fails (paragraph 139, li8nes 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Yeow to include the capability of removing the first and second soft compliant actuators, as taught by Galloway, in order to replace individual actuators as needed rather than requiring replacement of the entire glove.
Further modified Yeow fails to disclose that the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, in the video “Compression Techniques for Edema: Edema Glove”, a glove is shown being both donned and doffed in under 10 seconds (see following screen captures from the video complete with time stamps, the glove is donned in about 6 seconds, doffing occurs in about 2 seconds).

    PNG
    media_image2.png
    660
    1036
    media_image2.png
    Greyscale

First screen capture of donning of the glove

    PNG
    media_image3.png
    663
    1051
    media_image3.png
    Greyscale

Second screen capture of donning of the glove

    PNG
    media_image4.png
    661
    1051
    media_image4.png
    Greyscale

Third screen capture of donning of the glove

    PNG
    media_image5.png
    667
    1047
    media_image5.png
    Greyscale

Fourth screen capture of donning of the glove

    PNG
    media_image6.png
    666
    1039
    media_image6.png
    Greyscale

First screen capture of doffing of the glove	

    PNG
    media_image7.png
    667
    1045
    media_image7.png
    Greyscale

Second screen capture of doffing of the glove

    PNG
    media_image8.png
    666
    1042
    media_image8.png
    Greyscale

Third screen capture of doffing of the glove
     Given that the glove illustrated in Figures 5 and 6 of Yeow appear to be a pull-on type glove, and that the video “Compression Techniques for Edema: Edema Glove” shows a pull-on/pull-off type glove, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the glove of modified Yeow could be donned and doffed in under 10 seconds, as taught by “Compression Techniques for Edema: Edema Glove”, with the soft actuators attached in order to provide a user with a quickly donned and doffed therapeutic glove.
Regarding claim 12 Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the method of claim 11, as discussed above.
Modified Yeow further discloses detecting, by the accelerometer and the pressure transducer (Moaddeb: 28), cessation of the ataxia tremor (Moaddeb: paragraph 52: “the energy application module is configured to decrease the amplitude of the energy applied to the limb in response to a decrease in the amplitude of the signal output from the sensory module” and paragraph 54: “n some embodiments, the sensory module comprises one or more piezoelectric elements, or one or more inflatable cuffs”; see also paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”), and deflating, by the compressor, the first and second soft compliant actuators (600, 602 disposed over the wrist and thenar eminence respectively of Yeow) (Moaddeb: paragraph 52: “the energy application module is configured to decrease the amplitude of the energy applied to the limb in response to a decrease in the amplitude of the signal output from the sensory module”). 
Regarding claim 13 Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the method of claim 11, as discussed above.
Modified Yeow further fails to disclose the method wherein responsive to expiration of a timer activated by inflating the at least one of the first soft compliant actuator or the second soft compliant actuator, deflating, by the compressor, the at least one of the first soft compliant actuator or the second soft compliant actuator.  
However, in a separate embodiment, Moaddeb teaches deflating an inner cuff (146) responsive to expiration of a timer activated by inflation of the inner cuff (146) (paragraph 59: “Parameters that may be adjusted, randomly, or non-randomly, by the controller 192 include: time of application of energy (mechanical, electrical, etc.), length of interval of time between application of energy”). In other words, deflation (removal of the application of energy) can occur after a given time the device has been inflated.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Yeow such that the compressor could actuate the first and second soft compliant actuators (600, 602 at the wrist and thenar eminence of Yeow) to deflate responsive to expiration of a timer activated by inflation, as taught by Moaddeb, in order to provide adjustment of the activation time as needed.
Regarding claim 14 Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the method of claim 11, as discussed above.
Currently modified Yeow fails to disclose detecting, by the pressure transducer at least one force over a pressure threshold wherein the pressure transducer is configured to measure a force generated by at least one of the soft compliant actuators, at least one force over a pressure threshold; and responsive to the detection of the at least one force, stopping inflation of at least one of the soft compliant actuators.
	However, in a separate embodiment, Moaddeb teaches a pressure transducer (411) in electronic communication with a microprocessor (432) configured to measure at least one force over a pressure threshold generated by a soft compliant actuator (446) (paragraph 77: “A pressure sensor 411 is configured to send a signal (e.g., to the controller 432) based on the pressure it measures within the conduit 435. By continuously or intermittently sensing the pressure with the pressure sensor 411, the interior space 447 of the inner cuff 446 may be pressurized in a precision manner.” If the pressure was greater than the pre-set limit, i.e. the limit is adjusted to be lower than a current pressure, the pressure sensor would similarly be configured to measure the force over the threshold, and act to return the cuff to the desired value), capable of detecting a pressure threshold and responsive to detecting the pressure threshold, stop inflation of the actuator (paragraph 77: “When the pressure approaches a predetermined or pre-calculated set point, the controller 432 may switch to operating the rolling micro-pump 494 and/or solenoid valve 499 to maintain the set point pressure.”). Moaddeb indicates that the pressure transducer aids in precisely maintaining the pressure in the actuator at a desired amount (paragraph 77: “When the pressure approaches a predetermined or pre-calculated set point, the controller 432 may switch to operating the rolling micro-pump 494 and/or solenoid valve 499 to maintain the set point pressure.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Yeow to include a pressure transducer for each actuator in communication with the microprocessor for detecting a pressure threshold, and stopping inflation when the threshold is detected, as taught by Moaddeb, in order to precisely measure and maintain a desired pressure in the soft compliant actuators.
Regarding claim 15 Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the method of claim 11, as discussed above.
Yeow further discloses wherein the glove (604) comprises a stretchable material (paragraph 47, lines 11-14 describe the use of stretchable materials such as lycra and elastane in an analogous glove 504).
Regarding claim 20, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Yeow further discloses wherein the first soft compliant actuator (600, 602) comprises one or more ribbed chambers (see Figs. 2-3C of Yeow).  
Regarding claim 22, Yeow discloses a method of providing a compression sleeve wrist tremor stabilization system (soft robotics glove 606; Figs. 6A-B; paragraph 48, lines 1-10; paragraph 35, lines 1-5 describe the use if the glove to aid in hand flexion/extension, and lines 9-12 describe the use of such devices in patients with Parkinson’s disease, known to include uncontrollable tremors in the patient’s body) comprising: 
providing a first soft compliant actuator (600, 602; paragraph 48, lines 1-10; see annotated Fig. 6B below) coupled to a glove (604) and disposed at an underside of a wrist (see annotated Fig. 6B below); 
providing a second soft compliant actuator (600, 602; paragraph 48, lines 1-10; see annotated Fig. 6B below) coupled to the glove (604) and disposed over a thenar eminence muscle group (see annotated Fig. 6B below); 
the first soft compliant actuator (600, 602) and the second soft compliant actuator (600, 602) do not impair flexion of the wrist of a wearer (see paragraphs 2 and 35, Yeow indicates the device is to support activities of daily living for a wearer, thus wrist flexion would be required to perform such activities).

    PNG
    media_image1.png
    668
    582
    media_image1.png
    Greyscale

While Yeow indicates that the device can be used in assistance of patient’s with Parkinson’s (see paragraph 35), known to cause tremors, Yeow fails to disclose:
providing a microprocessor;
providing an accelerometer in electronic communication with the microprocessor;
providing a pressure transducer in electronic communication with the microprocessor;
providing a compressor in electronic communication with the microprocessor;
wherein, responsive to a detection of a wrist tremor via the accelerometer, the microprocessor transmits an instruction to the compressor to at least partially inflate at least one of the first soft compliant actuator or the second soft compliant actuator thereby providing (1) a force counter to the wrist tremor and (2) a point of reference for a patient suffering from a co-ordination disorder, the first soft compliant actuator and the second soft compliant actuator can be uncoupled from the glove; 
and the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, Moaddeb teaches a system (10; Fig. 2) for controlling the effects of tremors (see Title) including:
providing a microprocessor (32) (paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor);
providing an accelerometer (28) in electronic communication with the microprocessor (32) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)” and “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”);
providing a pressure transducer (28) in electronic communication with the microprocessor (paragraph 36: “In some embodiments, the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor), and may further comprise a piezoelectric accelerometer, a piezoresistive accelerometer, or a capacitive accelerometer. In some embodiments, the sensor 28 may comprise a gyroscope. The gyroscope may be configured to measure angular velocity (e.g., of the limb during tremor). In some embodiments, the sensor 28 may comprise an electrogoniometer configured to provide a signal related to angle (e.g., elbow joint angle) over time. In some embodiments, the sensor 28 may comprise a force gauge or strain gauge. In some embodiments, the sensor 28 may comprise an electromyography (EMG) sensor. In some embodiments, the sensor 28 may comprise two or more different types of sensors, such as those previously described.”);
providing a compressor (36) in electronic communication with the microprocessor (32) and in pneumatic communication with an actuator (36) (paragraph 36: “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand”);
wherein, responsive to a detection of a wrist tremor via the accelerometer (28) and the pressure transducer, the microprocessor (32) transmits an instruction to the compressor (36) to at least partially inflate at a first soft compliant actuator (22) (paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)”, “An actuator 36, coupled to the controller 32 is configured to receive signals from the controller 32 to cause the inflatable cuff 22 to expand. The actuator 36 may comprise a number of different mechanical, hydraulic, or pneumatic apparatus to cause the cuff 22 to inflate, or otherwise expand” and paragraph 37: “Turning to FIG. 6, the user 42 experiences a tremor (bi-directional displacement arrow 50) caused at least partially by involuntary activity 46 of one or more muscles 52 in the vicinity of the sensor 28. The sensor 28 outputs a signal 48 proportional to the activity 46, and the signal 48 is received by the controller 32 (e.g., via a conductor 47). In some embodiments, wherein the sensor 28 comprises a piezoelectric sensor, the sensor 28 may output a signal 48 of between about 0.1 milliVolt and about 10 Volts when responding to displacement caused by the shaking of a limb. In FIG. 7, the controller 32 commands the actuator 36 to expand the inflatable cuff 22 against the wrist 38 of the user 42. The controller 32 may command the actuator 36 to expand the inflatable cuff 22 at least partially based upon data received via the signal 48 from the sensor 28.”). Moaddeb further indicates that the expansion of the inflatable member supplies pressure to the limb to effect a tremor (paragraph 36: “the inflatable cuff 22 may apply a sufficient pressure on the limb to create an effect or to optimize an effect”).
Therefore, given that Yeow discloses that the wearable compression sleeve device with first and second soft compliant actuators can be useful to a patient with Parkinson’s disease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yeow device to include a microprocessor, and an accelerometer, and to electrically couple the microprocessor, the accelerometer, and the compressor of the device in order to detect a tremor, communicate the detection to the microprocessor, and then at least partially inflate the actuators in response to the detected tremor, as taught by Moaddeb, in order to provide a counterforce to effect the limb experiencing the tremor.
Thus, currently modified Yeow further provides (1) a force counter to the wrist tremor (i.e. when inflation of the soft compliant actuators at the palmar side of the glove of Yeow are actuated based on the sensed tremor from the microprocessor of Moaddeb) and (2) a point of reference for a patient suffering from a co-ordination disorder (i.e. the palmar actuators of Yeow rest against the patient’s wrist providing a point of reference).
Modified Yeow fails to disclose that the first soft compliant actuator and the second soft compliant actuator can be uncoupled from the glove; 
and the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, Galloway teaches a system of actuators (10) in a glove (62) wherein the actuators (10) are removable attached to the glove (62) (paragraph 139, lines 1-6). Galloway further indicates that this is advantageous so that individual actuators can be replaced, and so that the entire glove does not require displacement if a single actuator fails (paragraph 139, li8nes 1-6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Yeow to include the capability of removing the first and second soft compliant actuators, as taught by Galloway, in order to replace individual actuators as needed rather than requiring replacement of the entire glove.
Further modified Yeow fails to disclose that the glove can be donned and doffed in under 10 seconds when coupled to both the first soft compliant actuator and the second compliant actuator. 
However, in the video “Compression Techniques for Edema: Edema Glove”, a glove is shown being both donned and doffed in under 10 seconds (see following screen captures from the video complete with time stamps, the glove is donned in about 6 seconds, doffing occurs in about 2 seconds).

    PNG
    media_image2.png
    660
    1036
    media_image2.png
    Greyscale

First screen capture of donning of the glove

    PNG
    media_image3.png
    663
    1051
    media_image3.png
    Greyscale

Second screen capture of donning of the glove

    PNG
    media_image4.png
    661
    1051
    media_image4.png
    Greyscale

Third screen capture of donning of the glove

    PNG
    media_image5.png
    667
    1047
    media_image5.png
    Greyscale

Fourth screen capture of donning of the glove

    PNG
    media_image6.png
    666
    1039
    media_image6.png
    Greyscale

First screen capture of doffing of the glove	

    PNG
    media_image7.png
    667
    1045
    media_image7.png
    Greyscale

Second screen capture of doffing of the glove

    PNG
    media_image8.png
    666
    1042
    media_image8.png
    Greyscale

Third screen capture of doffing of the glove
          Given that the glove illustrated in Figures 5 and 6 of Yeow appear to be a pull-on type glove, and that the video “Compression Techniques for Edema: Edema Glove” shows a pull-on/pull-off type glove, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the glove of modified Yeow could be donned and doffed in under 10 seconds, as taught by “Compression Techniques for Edema: Edema Glove”, with the soft actuators attached in order to provide a user with a quickly donned and doffed therapeutic glove.
Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), Galloway (US 2019/0015233), and “Compression Techniques for Edema: Edema Glove”, as applied to claims 1 and 22 above, in further view of Arthurs (WO 2019/169471).
Regarding claim 4, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
	Modified Yeow indicates that the pressure transducer is configured to measure a force generated by inflation of an actuator (Moaddeb: paragraph 36 indicates the use of a force gauge for the sensor 28), and a microprocessor for sending instructions to the actuators (Moaddeb at paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor).
However, modified Yeow fails to disclose wherein responsive to detecting the force generated by the inflation, an additional instruction to partially deflate the first soft compliant actuator or the second soft compliant actuator to limit the force generated by the first soft compliant actuator or the second soft compliant actuator, thereby preventing injury to the patient. 
However, Arthurs teaches a system wherein: 
responsive to detecting the force generated by the inflation, the microprocessor transmits an additional instruction to partially deflate the first soft compliant actuator or the second soft compliant actuator to limit the force generated by the first soft compliant actuator or the second soft compliant actuator (paragraph 138: “For example, the fluidic switching modules 34a, 34b, 34c may direct air from the air source 14 to inflate a first bladder 1, then inflate a second bladder 2 while deflating the first bladder 1, then inflate a third bladder 3 while deflating the second bladder 2, then inflate the first bladder 1 while deflating the third bladder 3, and so on.”). In other words, the device of Arthurs is capable of deflating one actuator after a second actuator is inflated in order to control pressure at more than one place (paragraph 5 criticizes the ability to only inflate and deflate a single bladder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yeow to provide the capability of responsive to detecting the force generated by the inflation, the microprocessor transmits an additional instruction to partially deflate the first soft compliant actuator or the second soft compliant actuator to limit the force generated by the first soft compliant actuator or the second soft compliant actuator, as taught by Arthurs, in order to control pressure at multiple points of the glove, such a modification preventing injury to the patient.
Regarding claim 23, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the method of claim 22, as discussed above.
	Modified Yeow indicates that the pressure transducer is configured to measure a force generated by inflation of an actuator (Moaddeb: paragraph 36 indicates the use of a force gauge for the sensor 28), and a microprocessor for sending instructions to the actuators (Moaddeb at paragraph 36: “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”, by definition a microcontroller contains a microprocessor).
However, modified Yeow fails to disclose wherein responsive to detecting the force generated by the inflation, an additional instruction to partially deflate the first soft compliant actuator or the second soft compliant actuator to limit the force generated by the first soft compliant actuator or the second soft compliant actuator, thereby preventing injury to the patient. 
However, Arthurs teaches a system wherein: 
responsive to detecting the force generated by the inflation, the microprocessor transmits an additional instruction to partially deflate the first soft compliant actuator or the second soft compliant actuator to limit the force generated by the first soft compliant actuator or the second soft compliant actuator (paragraph 138: “For example, the fluidic switching modules 34a, 34b, 34c may direct air from the air source 14 to inflate a first bladder 1, then inflate a second bladder 2 while deflating the first bladder 1, then inflate a third bladder 3 while deflating the second bladder 2, then inflate the first bladder 1 while deflating the third bladder 3, and so on.”). In other words, the device of Arthurs is capable of deflating one actuator after a second actuator is inflated in order to control pressure at more than one place (paragraph 5 criticizes the ability to only inflate and deflate a single bladder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yeow to provide the capability of responsive to detecting the force generated by the inflation, the microprocessor transmits an additional instruction to partially deflate the first soft compliant actuator or the second soft compliant actuator to limit the force generated by the first soft compliant actuator or the second soft compliant actuator, as taught by Arthurs, in order to control pressure at multiple points of the glove, such a modification preventing injury to the patient.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), Galloway (US 2019/0015233), and “Compression Techniques for Edema: Edema Glove”, as applied to claim 1 above, in further view of Walsh (US 2020/0170873).
Regarding claim 9, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
	Modified Yeow fails to disclose wherein the first soft compliant actuator comprises a thermoplastic polyurethane and a fabric cover.
	However, Walsh teaches a soft compliant actuator (30) made of thermoplastic polyurethane, and housed between two textile layers (26) comprising fabric, and indicates that this design allows for the stress and inflation of the actuator to be distributed by the fabric layer (paragraph 133: “An oversized bladder 30 made of heat-sealed thermoplastic polyurethane (TPU) (Fiberglast, USA) is inserted into the textile component to form an inflatable airtight volume. The bladder 30 is oversized as its function is solely to retain a fluid, such as air, while the fabric structure is designed to absorb and distribute the stresses due to pressurization.”), wherein the textiles form a more comfortable user interface (paragraph 7, lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Yeow to include a first soft compliant actuator comprised of thermoplastic polyurethane and a fabric cover, as taught by Walsh, in order to allow for the stress and inflation of the actuator to be distributed by the fabric layer, wherein the fabric layer gives a more comfortable user interface.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), Galloway (US 2019/0015233), and “Compression Techniques for Edema: Edema Glove”, as applied to claim 1 above, in further view of Polygerinos (US 2019/0029914).
Regarding claim 18, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
While modified Yeow discloses an accelerometer for measuring a force generated by inflation of at least one of the first soft compliant actuator or the second soft compliant actuator (Moaddeb at paragraph 36: “the sensor 28 may comprise an accelerometer configured to measure acceleration (e.g, of the limb during tremor)” and “controller 32 may comprise a microcontroller, and is electrically coupled to the sensor 28”), modified Yeow fails to disclose an inertial measurement unit having 9 degrees of freedom.  
However, Polygerinos teaches an inertial measurement unit having 9 degrees of freedom (paragraph 70, lines 1-5). Polygerinos further teaches that this system includes an accelerometer, a gyroscope, and a magnetometer and provides measurement of a limb angle in a coordinate plane (paragraph 70, lines 1-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the accelerometer of modified Yeow to include a nine degree of freedom IMU, as taught by Polygerinos, in order to provide additional measurements of the limb of interest.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), Galloway (US 2019/0015233), and “Compression Techniques for Edema: Edema Glove”, as applied to claim 1 above, in further view of Rogers (US 10,888,487).
Regarding claim 19, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Modified Yeow fails to disclose wherein the system is configured to be hidden underneath an over glove of the wearer.  
However, Rogers teaches a pneumatic system (10) configured to be hidden underneath an over glove (18) of the wearer for protecting a hardware layer (Col. 4, lines 44-51).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yeow to include an over glove, as taught by Rogers, in order to protect the hardware associated with the device.
Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeow (US 2017/0119614) in view of Moaddeb (US 2021/0330547), Galloway (US 2019/0015233), and “Compression Techniques for Edema: Edema Glove”, as applied to claim 1 above, in further view of Bennett (US 9,114,054).
Regarding claim 21, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the system of claim 1, as discussed above.
Currently modified Yeow fails to disclose a wireless communication system configured to receive updates from a remote computer system, wherein the updates are configured to modify inflation algorithms for the first soft compliant actuator or the second soft compliant actuator.  
However, Moaddeb further teaches a communication system configured to receive updates from a computer system wherein the updates are configured to modify inflation algorithms for the actuator in order to provide revisions, for maintenance, or for repair (paragraph 64: “The housing 336 may be removed to present to a medical facility, which may upload or download information or software revisions, or for maintenance or repair.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yeow with the capability of receiving updates from a computer system, as taught by Moaddeb, in order to provide revisions, for maintenance, or for repair for the device.
	Currently modified Yeow fails to disclose that the communication is wireless and the computer system is remote.
	However, Bennett teaches an inflatable apparatus wherein the communication to medical personnel is wireless, and the computer is remote (claim 1, lines 10-18) for the purpose of allowing a patient to use a device at home while being monitored by a healthcare professional (claim 1, lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of modified Yeow with a wireless communication system configured to communicate with a remote computer, as taught by Bennett, in order to allow a patient to use a device at home while being monitored by a healthcare professional.
Regarding claim 24, Yeow, Moaddeb, Galloway, and “Compression Techniques for Edema: Edema Glove” disclose the method of claim 22, as discussed above.
Currently modified Yeow fails to disclose a wireless communication system configured to receive updates from a remote computer system, wherein the updates are configured to modify inflation algorithms for the first soft compliant actuator or the second soft compliant actuator.  
However, Moaddeb further teaches a communication system configured to receive updates from a computer system wherein the updates are configured to modify inflation algorithms for the actuator in order to provide revisions, for maintenance, or for repair (paragraph 64: “The housing 336 may be removed to present to a medical facility, which may upload or download information or software revisions, or for maintenance or repair.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Yeow with the capability of receiving updates from a computer system, as taught by Moaddeb, in order to provide revisions, for maintenance, or for repair for the device.
	Currently modified Yeow fails to disclose that the communication is wireless and the computer system is remote.
	However, Bennett teaches an inflatable apparatus wherein the communication to medical personnel is wireless, and the computer is remote (claim 1, lines 10-18) for the purpose of allowing a patient to use a device at home while being monitored by a healthcare professional (claim 1, lines 1-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of modified Yeow with a wireless communication system configured to communicate with a remote computer, as taught by Bennett, in order to allow a patient to use a device at home while being monitored by a healthcare professional.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785